Citation Nr: 1110520	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  04-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1971 and from January 1989 to July 1989.  He also and various periods of active duty, active duty training, and inactive duty for training with the Ohio Army National Guard over a period of 25 years, including periods of active duty from July 28, 1973 through August 12, 1973; June 15-29, 1974; June 14-29, 1975; June 12-27, 1976; June 11-26, 1977; June 10-25, 1978; September 30, 1978 through October 2, 1978; October 7-8, 1978; July 28, 1979 through August 12, 1979; February 1-3, 1980; July 12-27, 1980; November 16, 1980; June 13-18, 1981; May 2, 1982; July 31 through August 15, 1982; February 14-23, 1983; April 15-17, 1983; May 21-22, 1983; July 23, 1983 through August 7, 1983; October 7-9, 1983; July 5-22, 1984; and August 10-25, 1984.  Although the Veteran continued to service in the Ohio Army National Guard after these dates, efforts to ascertain specific service dates have been unsuccessful.  A summary of his "retirement points" indicates that he earned 21 active duty points and 38 inactive duty training points during the period from October 19, 1991 through May 26, 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), that in relevant part, denied service connection for a cervical spine disability, a right knee disability and a left knee disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2006.  A transcript of the proceedings is included with the claims folders.  

In September 2006, the Board remanded the issues for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and will address the merits of the claims in this decision.  


FINDINGS OF FACT

1.  The Veteran served in combat in the Republic of Vietnam during the Vietnam era; his assertions regarding injuries to his neck and knees are credible and consistent with the circumstances of his military service.  

2.  There is competent medical evidence relating the Veteran's currently diagnosed degenerative disc disease of the cervical spine to his military service.  

3.  The most probative medical evidence shows that the Veteran's currently diagnosed right knee disability is less likely related to trauma during active service, and arthritis was not clinically manifest within one year of discharge from service.  

4.  The most probative medical evidence shows that the Veteran's currently diagnosed left knee disability is less likely related to trauma during active service, and arthritis was not clinically manifest within one year of discharge from service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, degenerative disc disease of the cervical spine was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


2.  A chronic right knee disability, to include status post right arthroplasty, was not incurred in, or aggravated by, active military service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).

3.  A chronic left knee disability was not incurred in, or aggravated by, active military service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a January 2003 letter, prior to the rating on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a September 2006 letter, after the rating decision on appeal, he was advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notices discussed above complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in a November 2010 supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and the Veteran has not pointed out any specific deficiency to be corrected.  In fact, in the January 2011 Post-Remand Brief, the Veteran's representative acknowledged that the Veteran had received notice in accordance with Dingess, supra.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post service VA and private treatment records, VA examination reports, lay statements, and the Veteran's statements and video hearing testimony provided before the undersigned in April 2006.  

The examination reports reflect that the examiners reviewed the Veteran's past medical history, including his service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Consequently, VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. § 3.6(a) (2010).  

The presumption provisions contained in 38 C.F.R. §§ 3.307 and 3.309 apply only to periods of active duty, not active duty for training (ACDUTRA).  See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medial and lay evidence.  38 U.S.C.A. § 1154(a).  For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence as discussed above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the Veteran served as a paratrooper and light weapons infantryman in the Republic of Vietnam during the Vietnam Era.  His awards and decorations include the Combat Infantryman Badge, the Parachutist Badge, and the Bronze Star Medal.  At his videoconference hearing before the undersigned Veterans Law Judge in April 2006, he testified that he sustained injuries to his knees and his neck during his period of active duty.  In particular, he asserts that when he was on airborne status, he injured his neck when he got caught around a static line.  As referenced below, the Board finds that his assertions as to injuries to his cervical spine and knees in service are credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) and (b) (2010).

Cervical Spine Disability

The Veteran's service treatment records do not show any treatment for a neck injury and arthritis of the cervical spine was not manifest to a compensable degree within one year of his periods of active duty that ended in March 1971 or July 1989.  In 1966, he sustained a chip fracture at L4 and he subsequently developed arthritis.  At an airborne physical in May 1968, no chronic disabilities of the neck were noted.  Upon separation examination in March 1971, again no chronic disabilities of the neck were found.  

In a private treatment record dated in December 1991, it was noted that the Veteran had been diagnosed with arthritis of the lumbosacral spine.  Clinical evaluation at that time showed full range of motion of the cervical spine.  

In a VA treatment report dated May 5, 1992, the Veteran reported that he had been on duty for the National Guard over the weekend and his helmet agitated his neck.  He stated that he already had arthritis from an injury and that it now hurt all down the right side from his head.  The assessment was history of arthritis of the spine and muscle strain of the cervical spine.  

Upon VA examination in July 2010, the examiner reviewed the Veterans claims file.  The Veteran gave a history of a neck injury in service when he was a paratrooper.  During a period of training in approximately 1993, he reportedly injured the neck again.  Now he had persistent aching, pain, soreness, tenderness and stiffness; and X-rays showed degenerative disc disease of the cervical spine.  The examiner concluded, based on his review of the record, as well as the clinical evaluation, that it was more likely than not that the Veteran's neck disability was aggravated by service.  In an addendum statement provided in October 2010, the examiner noted that the Veteran served as a paratrooper, which was a very physical activity, and that all of his parachuting more likely than not aggravated his neck problems.  

The Board observes that there is no recorded neck injury in the Veteran's service treatment records; however, as discussed above, he served as a paratrooper in a combat status and his assertions of trauma and repetitive stress to his neck are credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) and (b).  Additionally, a May 1992 VA treatment record indicates that the Veteran complained of neck problems shortly after a period of service in the Ohio National Guard.  Although it remains unclear what the Veteran's status was during that particular period of duty, his available service reports clearly show that he earned active duty and inactive duty retirement credits during that time period.  Moreover, the Veteran's statements at this time were not made in conjunction with his claim for benefits.  Finally, in a July 2010 opinion and October 2010 addendum statement, a VA physician concluded that it was more likely that the Veteran's currently diagnosed degenerative disc disease of the cervical spine was related to his military service as a paratrooper.  Consequently, based on the evidence of record, and resolving any reasonable doubt in the Veteran's favor, the Board concludes that service connection for degenerative disc disease of the cervical spine may be granted.  

Bilateral Knee Disabilities

The Veteran's service treatment records do not show that the Veteran sustained chronic knee disabilities during his periods of active duty.  In August 1967, he twisted his right knee after a fall in the field.  However, at an airborne physical in May 1968, no chronic disabilities of the knees were noted.  Upon separation examination in March 1971, again no chronic disabilities of the knees were found.  The post-service medical records do not document a diagnosis of arthritis of either knee within one year of his discharge from service.  

A private treatment record dated in December 1991 reported that the Veteran's knees and ankles were normal.  Subsequent treatment records show that the Veteran was diagnosed with chronic knee disabilities.  In December 2001, he injured his right knee after he slipped off a bus.  Private medical records show that in April 2002, he was found to have moderately advanced patellofemoral arthritis with joint space narrowing in the right knee.  It was noted that he was an ex-paratrooper and that he presently worked two laborious jobs.  In an April 2002 private medical report, it was recorded as medical history that the Veteran had bilateral knee pain "most likely from his old paratrooper days in the Army."  In 2004, he underwent a total right knee arthroplasty due to severe arthritis.  In July 2008, it was noted that he had advanced patellofemoral arthritis of the left knee.  

Upon VA examination in March 2004, the examiner opined that it was not likely that the Veteran's current right knee disability was related to his military service because he sustained post-service injuries (that were subjected to workers' compensation claims) and he had post-service jobs that required heavy repetitive use of the knee.  

Upon VA examination in July 2010, the diagnoses were post-operative right total knee replacement and arthritis of the left knee.  In an addendum statement provided in October 2010, the examiner concluded that it was less likely that the Veteran's current knee disabilities were related to his military service due to the fact that he had multiple workers' compensation injuries to his knees.  

Based on the evidence of record, the Board concludes that service connection may not be granted for either a left or right knee disability because the most probative evidence (the VA opinions discussed above) indicates that it is less likely that the currently diagnosed disabilities were incurred in or aggravated by the Veteran's active military service.  The Veteran has not proffered any competent medical evidence to the contrary.  See Brock, Beausoleil, Libertine, supra.  In this regard, the Board observes that the April 2002 private medical opinion noted as medical history was speculative in nature, and was not supported by any ratinonale.  Additionally, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran is competent to provide testimony as to having experienced knee injuries or pain during service, see Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses), he is not competent to provide an opinion regarding the cause of these symptoms.  


The undersigned has fully considered the Veteran's contentions.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  In fact, the Board has observed that the Veteran is a combat veteran and his assertions regarding the rigors of his service have been acknowledged and conceded.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, supra.  As noted above, in addition to the fact that the Veteran did not complain of symptoms compatible with chronic knee disabilities at the time of his separation from service, the record is devoid of contemporaneously recorded medical evidence of specific findings that chronic knee disabilities were even suspected in service or within one year of his discharge.  Additionally, the record clearly denotes post-service knee injuries that were the subject of workers' compensation claims and two VA examiners found that it was more likely that the currently diagnosed arthritis in both knees was due to the post-service injuries in contrast to the Veteran's military service.  Consequently, the Board finds the Veteran's statements to be less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In conclusion, the Board finds that the preponderance of the evidence is against the claims; hence, the benefit-of-the-doubt rule does not apply and the claims for service connection for bilateral knee disabilities must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for degenerative disc disease of the cervical spine is granted.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


